12-696
    Xiong v. Lynch
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A070 896 268


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 18th day of February, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             REENA RAGGI,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    JIANG XIONG,
             Petitioner,

                     v.                                    12-696
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Yee Ling Poon, Robert Duk-Hwan Kim,
                                  Law Office of Yee Ling Poon, LLC,
                                  New York, New York.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Blair T. O’Connor,
                                  Assistant Director; Juria L. Jones,
                       Trial Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Petitioner Jiang Xiong, a native and citizen of China,

seeks review of a January 24, 2012, decision of the BIA

affirming in part a July 22, 2009, decision of Immigration

Judge (“IJ”) Sandy K. Hom, denying Petitioner’s application

for asylum, withholding of removal and relief under the

Convention Against Torture (“CAT”).   In re Jiang Xiong, No.

A070 896 268 (B.I.A. Jan. 24, 2012), aff’g in part No. A070

896 268 (Immig. Ct. N.Y. City July 22, 2009).   We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we review only

the BIA’s decision with respect to its finding that Jiang

was subject to the persecutor bar, and the IJ’s decision

with respect to the alternative finding that Jiang failed to

meet his burden of proof.   See Xue Hong Yang v. U.S. Dep’t

of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The

                              2
applicable standards of review are well-established. See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).

    Because substantial evidence supports the agency’s

finding that Jiang did not establish a well-founded fear of

persecution, we need not reach the BIA’s finding that

Jiang’s conduct as a driver for family planning officials in

China rendered him a “persecutor” under the Immigration and

Nationality Act (“INA”).   See Xu Sheng Gao v. U.S. Att’y

Gen., 500 F.3d 93, 98 (2d Cir. 2007); 8 U.S.C.

§§ 1158(b)(2)(A)(i) and 1231(b)(3)(B)(i).

    Jiang does not contend that he was persecuted in China

on account of his practice of Christianity and, accordingly,

he was required to make an independent showing that he would

be subject to harm if he returned to China, by demonstrating

either that he would be singled out for persecution or that

there existed a pattern or practice of persecution.     See

8 C.F.R. § 1208.13(b). Substantial evidence supports the

agency’s conclusion that, as a lay member of a family church

in his home province, Fujian, Jiang had not established a

well-founded fear of persecution.

    While Jiang points to evidence that the Chinese

government continues to target underground churches and

                              3
their members, the agency reasonably found that, although

suppression of religious groups in China occurs, Jiang had

not demonstrated an objectively reasonable fear of

persecution in his home province, Fujian.   See Siewe v.

Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“[W]here there

are two permissible views of the evidence, the fact finder’s

choice between them cannot be clearly erroneous.”).

    Jiang’s argument that authorities in China would

consider him to be a church leader due to his “zealous

religious activities,” including teaching and proselyting,

is unpersuasive.   Although Jiang’s pastor testified that

Jiang “taught Sunday school sometime[s],” Jiang testified

that he had never been a “leader, a minister, a priest, a

deacon, [or a] teacher at the church.”   Moreover, while

Jiang argues that he faces persecution due to China’s ban on

public proselytizing, the only evidence in the record of him

engaging in proselytism is his pastor’s testimony that he

brought colleagues and friends to the church.   Given this

limited testimony, and Department of State’s International

Religious Freedom Report for 2008's indication that

proselyting is permitted in “private settings,” Jiang’s fear

of persecution on the basis of these activities is not


                              4
objectively reasonable.   See Jian Xing Huang v. INS, 421
F.3d 125, 129 (2d Cir. 2005) (finding that, absent “solid

support” in the record, a petitioner’s “fear speculative at

best”).

    Accordingly, as substantial evidence supports the

agency’s finding that Jiang failed to establish a

well-founded fear of persecution based on his practice of

Christianity,   the agency did not err in denying his

application for asylum.   Because he failed to meet the

burden of asylum,Jiang necessarily failed to meet the higher

burdens for withholding of removal and CAT relief, as those

claims were based on the same factual predicate.    See Paul

v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5